 In the Matter of SANTA CRUZ PORTLAND CEMENT COMPANYandINTER-NATIONAL ASSOCIATIONS OF MACHINISTS, DISTRICT LoDan #93Case No. R-5802.--Decided September 6, 1943Morrison, Hohfeld, Foerster, Schuman & Clark, by Mr. J: HartClinton,of San Francisco, Calif., for the Company.Messrs. E. B. Scottand F.W. Gorham,of San Jose, Calif., forDistrict Lodge #93.Mr. John H. Leonard,of Santa Cruz, Calif., for Santa CruzLocal #46.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by International Association of Machin-ists,District Lodge #93, herein called District Lodge #93, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Santa Cruz Portland Cement Company, Daven-port, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John Paul Jennings, Trial Examiner. Said hearing was heldat Santa Cruz, California, on July 30, July 31, and August 4, 1943.The Company, District #93, and United Cement, Lime ,& GypsumWorkers, Santa Cruz Local #46, herein called Santa Cruz Local#46, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded opportunity to file briefs withthe Board.52 N. L. R. B., No. 69.L.444 SANTA CRUZ PORTLAND CEMENT COMPANY445Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSanta Cruz Portland Cement Company is engaged in the operationof a cement ' plant, consisting of a quarry and mill, at Davenport,California.During 1942 the Company purchased gypsum, minedin Nevada, at an approximate cost of $107,000.The greater part ofall raw materials used at the Company's plant was purchased outsideCalifornia.During 1942 the Company sold products valued in ex-cess of $3,000,000, of which approximately 25 percent was sold andshipped to points outside California.U. THEORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, District Lodge #93, isan unaffiliated labor organization.Lodge No. 504, an affiliate, ad-mits to membership employees of the Company.United Cement, Lime & Gypsum Workers, Santa Cruz Local #46,is a labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONIn 1937, the American Federation of Labor, herein called the A.F. of L., and craft unions affiliated with the A. F. of L., began or-ganizing employees of the Company at its mill and quarry.Em-ployees on the repair gang at the mill joined International Associationof Machinists, Local No. 504, herein called the Machinists, and elec-tricians and certain other craft employees at the mill and at thequarry joined respectively appropriate affiliated craft organizations.During 1937, the A. F. of L. chartered for the Company's employees,Santa Cruz Cement Mill Workers' Union, Local No. 21162, hereincalled Local No. 21162.A majority of employees joined the federallabor union and relinquished their several craft affiliations.Em-ployees on the repair gang, however, as a group, retained their mem-bership in the Machinists.A few electrical employees retained theirmembership in their craft union.Other affiliated craft organizationsgradually withdrew from the plant.On September 9, 1937, Local No. 21162 asked the Company forrecognition as exclusive bargaining representative of employees atthe mill and quarry.On September 13, 1937, the Company in writingaccorded the desired recognition.The repair gang at the mill desired 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDto constitute a bargaining unit separate from other employees of theCompany and to be represented by the business agent of the Ma-chinists in negotiating a contract with the Company for their group.In view, however, of the recognition accorded to the affiliated indus-trial union, the business agent of the Machinists agreed to the cover-age of the repair gang under the same contract that included othermaintenance and production employees of the Company. Represent-atives of the Machinists accordingly participated in discussions forthe negotiation of a contract between the Company and Local No.21162.The wage scale for members of the repair gang was agreedupon by separate discussions between the Machinists and the Com-pany.The rates thus agreed upon were incorporated into the generalcontract.On the instruction of their business agent, representativesof the Machinists signed the contract as representatives of the repairgang.This contract was signed on December 16, 1937, and was maderetroactive to October 5, 1937.The contract provided that it be inforce and effect until October 5, 1938, and renewable thereafter fromy ear to year unless terminated by 30 days' written notice.The con-tract was automatically renewed in 1938 and 1939.During 1938 and 1939, the Machinists was dissatisfied with itsbargaining relations and tried unsuccessfully to induce Local No. 21162to release employees on the repair gang from the industrial unit forwhich the Company had recognized Local No. 21162 as bargainingrepresentative.Although Local No. 21162 conceded to employeeson the repair gang the right to retain their membership in the Ma-chinists and to treat with the Company and to adjust their grievancesthrough a shop steward who was a member of the Machinists, LocalNo. 21162 was not willing to concede that the repair gang constituteda separate Anit appropriate for bargaining. In September 1939, theMachinists asked the Company to recognize the Machinists as bargain-ing representative of employees on the repair gang.The Companyrefused such recognition pending advice by the A. F. of L. that theMachinists had exclusive jurisdiction over the employees whom itdesired to represent.The Machinists appealed to the president ofthe A. F. of L. for a decision upon this dispute. The issue wasreferred to a western representative of the organization.Some in-effective efforts were made to settle the dispute by affiliated laborcouncils.In December 1939, United Cement, Lime & Gypsum Workers, here-in called the Cement Workers, was organizedas aninternational in-dustrial union, affiliated with the A. F. of L. Its jurisdiction coveredemployees working in cement plants. Santa Cruz Local #46, theintervenor in this proceeding, was chartered by the Cement Workersand succeeded Local No. 21162 as exclusive bargaining representative SANTA CRUZ PORTLAND CEMENT COMPANY447of employees at the Company's plant. The struggle of the Machiniststo gain separate bargaining rights for employees on the repair gang,begun with Local No. 21162, thereafter continued with Santa CruzLocal #46.In 1940, the international president of the Cement Workers agreed,with the Machinists that the Cement Workers would not seek tocontract for employees on the repair gang at the Company's plant.On September 13, 1940, the Machinists asked the Company forrecognition as bargaining representative of these employees.SantaCruz Local #46 did not claim any employees on the repair gang asunion members. It refused to concede, however, that such employeeswere properly under the craft jurisdiction of the Machinists. Itrepudiated the agreement of its international president with respectto the bargaining rights for employees on the repair gang at the Com-pany's plant.Under these circumstances, the Company denied thedesired recognition to the Machinists.On October 4, 1940, SantaCruz Local #46 and the Company signed a new contract coveringemployees at the Company's mill and quarry, including employees onthe repair gang.On October 8, 1940, the Machinists filed with the Regional Directora petition for investigation and certification of representatives.TheMachinists protested the contract signed subsequent to its demandupon the Company to represent employees on the repair gang.OnDecember 18, 1940, the Regional Director dismissed the petition, onthe ground that the issue therein raised was a jurisdictional disputebetween the Machinists and Santa Cruz Local #46, both of whomwere affiliated with the same parent organization.The contract between the Company and Santa Cruz Local #46,signed on October 4, 1940, provided that it be in effect for 1 year, re-newable thereafter from year to year unless terminated by 30 days'written notice by either party.Negotiations between the CementWorkers and the Machinists continued for the release of the employeeson the repair gang from coverage under this contract.On March 10,1941, the Machinists filed a second petition for investigation and certification with the Regional Director, claiming to represent the em-ployees on the repair gang and requesting certification as bargainingrepresentative of these employees.On March 29, 1941, Santa CruzLocal #46, pursuant to official action by its membership, wrote theRegional Director that it did not represent the 21 employees on therepair gang, all of whom were admittedly members of the Machinists.The Regional Director then requested a statement from Santa CruzLocal #46, admitting that employees on the repair gang constitutedan appropriate bargaining unit apart from other employees at theCompany's plant.Although Santa Cruz Local #46 was willing to 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcede that all employees on the repair gang were members of theMachinists, it refused to admit the propriety of their functioning asa separate bargaining unit.On July 10, 1941, the Regional Director'dismissed the petition of the Machinists, on.the ground that the issuebetween the two labor organizations was a jurisdictional dispute to besettled by their common parent organization.The Machinists there-after without avail continued its efforts to obtain from the A. F. of L.a settlement of the issue.-On November 28, 1941, the Company and Santa Cruz Local #46signed a new contract retroactive to October 5, 1941, covering em-ployees at the plant, including the repair gang.Although previouscontracts had been for 1-year periods with automatic renewal clauses,the new contract provided for a 3-year term." It is thus, by its terms,in effect until October 5, 1944. It contains a closed-shop provision.The closed-shop provision has not been- enforced to require employeeson the repair gang to join the contracting union .2 The contract pro-vides that each year the wage clause may ,be reopened for revision.,In July 1942, the Machinists requested a revision of the wage ratesfor the repair gang and desired to represent the repair gang in negotia-tions with the Company for such revision. Santa Cruz Local #46refused this request, but formally appointed the business agent andshop steward of the Machinists as members of its plant negotiatingcommittee and, as such, these two members of the Machinists partici-pated in the negotiations between the Company and the contractingunion.The result of the negotiations was a flat wage increase for allemployees of the Company.Thus, the efforts of'the Machinists tosecure an appreciable wage increase for employees on the repair gangwere unsuccessful.On April 2, 1943, the Machinists filed the original petition in thisproceeding.On June 1, 1943, the international union with which theMachinists is affiliated withdrew from the A. F. of L.On July 20,1943, the Machinists filed an amended petition.On July 19 or 20,1943 'the Machinists wrote the Company requesting recognition as bargain-ing representative for employees on the repair gang.The Companythereafter refused to recognize the Machinists since the question con-cerning the representation of employees on the repair gang waspresently before the Board.I The 3-yearterm was suggestedby a UnitedStates Conciliator,whom the parties invitedto assist them in determining some provisions of the contractaffectingthe quarry workers.The recorddoes not disclose that contracts for more than 1 year are usual in this industry.I It has likewise not been enforced to require certain individual electrical employees whoretained their membership in their craft organization to become members of the contractingunion.-3 It was, and is, the contention of the Machiniststhat therepair gangat theCompany'splant received a lower wage than employees in local plants where the Machinists wasbargaining representative.The record bears outthis contention. SANTA CRUZ PORTLAND CEMENT COMPANY449The Company and Santa Cruz Local #46 contend that the 3-yearcontract of October 1941 constitutes a bar to an investigation anddetermination of representatives at this time.The contract has runsubstantially more than half of -its 3-year term.We note that thiscontract and the two previous contracts covering employees at theplant were signed with the full knowledge of the claim of the Machin-ists to represent employees on the repair gang as a separate bargainingunit.Organization of the Company's employees had its inception asa craft project.The Machinists organized the repair gang as a craftgroup.Although other employees at the Company's mill and quarrygenerally relinquished their craft membership and other craft groupsfreely consented to merge in the industrial group, the repair gangretained its craft membership in the Machinists and, as a group, hasbeen represented by a shop steward and business agent of the Machin-ists and has consistently struggled' to maintain its identity and rightsas a separateentity.On October 8, 1940, and on March 10, 1941,respectively, the Machinists filed a petition to adjudicate its contentionsthat the repair gang constituted a separate unit appropriate for bar-gaining purposes; that the Machinists represented a majority of suchemployees; and that its right to function as their bargaining repre-sentative was protected by the Act. The Regional Director dismissedthese petitions pursuant to the practice of the Board to refer to aparent organization jurisdictional disputes' between member unions.The Machinists, at the present time, no longer acknowledges theauthority of the A. F. of L. to determine its jurisdiction.Under thecircumstances above set forth, and upon the entire record in the case,we find that the contract between the Company and Santa Cruz Local#46 is not a bar to a determination of representatives, pursuant to thepetition filed herein .4A statement prepared by the Field Examiner and introduced intoevidence at the hearing indicates that the Machinists represents a sub-stantial number of employees in the unit herein found appropriate:5We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4Cf.Matterof RosedaleKnitting Company,23 N. L It. B. 527, 529.5 The dues records of the Machinists which were submitted to the Field Examiner's inspec-tion disclosed that 17 employees in the repair gang are paid members of the Machinists.Therecords indicate that their dues are paid up as follows : 1 throughApril1, 1 through May,4 through June, 2 through July, 2 throughAugust, 6 throughSeptember,and 1 throughDecember 1943.The names of these 17 employees appear on the Company's pay roll of July6, 1943, listing 21 employees in the repair gang.Evidence introduced at the hearing indi-cates that 5 employees on the repair gang are members of Santa Cruz Local#46, 3 of whomare also membersof theMachinists.There are 21 employees in the appropriate unit. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Machinists contends that employees on the repair gang at theCompany's mill constitute a bargaining unit apart from other produc-tion and maintenance employees at the plant.The Company andSanta Cruz Local #46 contend that the plant unit, including allproduction and maintenance employees at the mill and at the quarry,constitute the only appropriate bargaining unit.The repair gang is a group of maintenance employees who havetheir headquarters in the machine shop at the Company's mill.Theyrepair and maintain the machinery and mechanical equipment of theplant.All employees on the repair gang spend part of their timein the shop, although some spend most of their time in the plant,so that they may be immediately available for repair work.Theyare under the supervision of the master mechanic, wherever they mayperform their work.The only other employees who work regularlyin the machine shop are electricians engaged in electrical repair andmaintenance under the supervision of the chief electrician.Em-ployees in the plant occasionally make minor mechanical repairs andadjustments on their machines in connection with their regular pro-duction jobs and spend a small proportion of their time in such work.Employees on the repair gang are the only employees in the mill whodevote the greater portion of their time to mechanical repairs in theplant.6Some employees on the repair gang have acquired theirmechanical skills through their experience in the Company's plant.Many of them were production workers who were promoted to jobson the repair gang by bidding for such jobs when vacancies wereposted, pursuant to the terms of the contracts noted above.Em-ployees on the repair gang are more highly skilled in mechanical workthan other employees in the plant and as a group they receive ahigher hourly wage.Employees on the repair gang clearly constitute a homogeneousgroup which could function effectively either as a separate bargain-ing unit or as a part of a plant unit.The Company and Santa CruzLocal #46 contend that employees on the repair gang have beenadequately represented by the latter as part of the plant unit for thepast 6 years, that they have acquiesced in such plant representation,and that they have secured adjustments of their grievances throughthe machinery established by the contracts between the Companyand Santa Cruz Local #46. The record clearly discloses that since1937 employees on the repair gang have maintained membership in6 The Company's quarry is about 3 miles from the mill.A blacksmith at the quarry,under the supervision of the quarry superintendent, is engaged in mechanical work at thequarryHe is not a member of the Machinists and he has not constituted part of the groupof employees who have continually sought separate craft representation. SANTA CRUZ PORTLAND CEMENT COMPANY451their craft union and have consistently striven to secure craft repre-sentation for their group.Contrary to the contention of the con-tracting parties, the record does not disclose that these employeeshave acquiesced in representation by Santa Cruz Local #46, buton the contrary that they have not ceased to struggle to obtain recogni-While it appears thatemployees at cement plants generally are organized on an industrialbasis, it is clear that there are at least two cement plants whereinrepair gangs, which constitute well-defined groups of skilled em-ployees, are represented by the Machinists.Under these circum-stances, we believe that the desires of the employees on the repairgang should be decisive with respect to the scope of the bargainingunit most appropriate for them.We shall direct an election amongemployees on the repair gang to determine whether they desire to berepresented by the Machinists or by Santa Cruz Local #46 or byneither.If a majority of the employees voting choose the Machinists,we shall find that employees on the repair gang at the Company's millconstitute a separate bargaining unit and shall certify the Machinistsas bargaining representative thereof; otherwise, we shall dismiss thepetition filed herein, and the repair gang will remain part of the plantunit for which Santa Cruz Local #46 is bargaining representative.'The master mechanic spends his time in supervising and directingthe work of employees on the repair gang.He has authority to makerecommendations with regard to employees under his supervision andhis recommendations are effective.All parties agree, and we find,that the master mechanic should be excluded from the bargaining unitwhich includes employees on the repair gang.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.DistrictLodge #93 requests that it appear upon the ballot asInternational Association of Machinists, Lodge No. 504.Santa CruzLocal #46 requests that it appear on the ballot as United Cement,Lime & Gypsum Workers International Union, Local #46, A. F. of L.We shall grant these requests.Those eligible to vote in the election should be all employees onthe repair gang at the Company's mill, excluding the master me-chanic, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.7Matter of Bendiv Products Division ofBendier Aviation Corporation,39 N L. R. B81, 86.549875-44-vol. 52-30 452'DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Santa Cruz Port-land Cement Company, Davenport, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among all employees on the repair gang at the Company'smill, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and,including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding the master mechanic and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Association of Machinists, LodgeNo. 504, or by United Cement, Lime & Gypsum Workers,InternationalUnion, Local #46, A. F. of L., for the purpose ofcollective bar-gaining, or by neither.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.